975 So. 2d 460 (2007)
Melvin WILEY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-5143.
District Court of Appeal of Florida, Second District.
May 2, 2007.
James Marion Moorman, Public Defender, and Tosha Cohen, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Richard E. Macdonald, Assistant Attorney General, Tampa, for Appellee.
*461 PER CURIAM.
Affirmed without prejudice to Wiley's right, if any, to file a timely and sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850. We further note that Wiley has 60 days from the date of our mandate in this case to file a motion pursuant to rule 3.800(c), if he so desires.
ALTENBERND, NORTHCUTT, and LaROSE, JJ., Concur.